186 F.2d 306
Harry E. (Edward) BEACH and Sadie Beachv.UNITED STATES of America.
No. 4220.
United States Court of Appeals Tenth Circuit.
Jan. 5, 1951.

Harold O. Waggoner, Albuquerque, N. M., for appellant.
A. Devitt Vanech, Asst. Atty. Gen. and Roger P. Marquis and John C. Harrington, Attorneys, Department of Justice, Washington, D.C., for appellee.
Before PHILLIPS, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Docketed and dismissed January 5, 1951, on motion of appellee on ground that order appealed from was not a final and appealable order.